         Case 1:17-cv-01216-ABJ Document 61 Filed 01/31/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                              Plaintiffs,
        v.                                        No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                              Defendants.


                   NOTICE OF FILING OF REDACTED DOCUMENT

       Defendant Officer John Doe hereby files his public, redacted version of his Reply in

support of his Motion to Dismiss or for Summary Judgment. A sealed, unredacted version of

this Reply was filed January 31, 2019, at ECF No. 60.



January 31, 2019                                   Respectfully submitted,

                                                   /s/ Joseph A. Gonzalez
                                                   Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                   SCHERTLER & ONORATO, LLP
                                                   901 New York Avenue, N.W.
                                                   Suite 500
                                                   Washington, D.C. 20001
                                                   Telephone: 202-628-4199

                                                   Counsel for Defendant John Doe
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,                                 REDACTED VERSION OF
                                                     SEALED DOCUMENT
                                Plaintiffs,
        v.                                           No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                                Defendants.


               DEFENDANT OFFICER JOHN DOE’S REPLY IN SUPPORT
                     OF HIS MOTION TO DISMISS, OR IN THE
                ALTERNATIVE MOTION FOR SUMMARY JUDGMENT

       Defendant Officer John Doe, through undersigned counsel, hereby replies to Plaintiffs’

Opposition to the Motion to dismiss Count 16 of Plaintiffs’ First Amended Complaint or, in the

alternative, for summary judgment on Count 16.

                                              ARGUMENT

I.     The Court should strike Plaintiffs’ search allegations and dismiss Count 16.

       A.      The allegations against Officer John Doe qualify as bad faith “sham”
               allegations because they “fundamentally changed” from the initial
               Complaint to the Amended Complaint.

       Officer John Doe established in his opening brief that Plaintiffs’ Amended Complaint

radically altered the substance of their initial Complaint with respect to the Officer John Doe

allegations. Unlike the initial Complaint, the Amended Complaint had no mention of lining up

Plaintiffs, dropping their pants, and systematically sexually assaulting them in a graphic tale that

included, “yelp[s],” “grabb[ing] Mr. Horse’s testicles,” wiggling finger insertions, and dirty

gloves, as five to ten officers stood by and “laughed.” Compl. ¶¶ 116, 119, 123-25. However,

Plaintiffs now contend that Officer John Doe has overstated the differences between the two



                                                 1
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 2 of 12



complaints and therefore the differences do not warrant dismissal pursuant to the sham pleadings

doctrine. See Plaintiffs’ Opposition, ECF No. 57 at 2-3.

       As an initial matter, Plaintiffs are speaking out of two sides of their mouth. They have

already conceded that “key details regarding this incident are not as Plaintiffs Horse and

Gonzalez originally remembered them.” Id. at 2. The fact that they felt the need to amend their

complaint and then subsequently the need to explain the differences with lengthy (and

improbable) declarations solidifies the point. If the changes were not “key,” then the

amendments and subsequent declarations would not have been necessary.

       But the deeper flaw in Plaintiffs’ argument lies in their suggestion that the doctrine

permits contradiction as long as it falls short of “180 degree change.” Although Clay v. Howard

Univ., 128 F. Supp. 3d 22 (D.D.C. 2015) uses this phrase in dicta, the test focuses on whether the

new allegations “fundamentally change the nature” of the allegations. Id. at 27. For example, in

CopyWatch, Inc. v. Am. Nat'l Red Cross, 299 F. Supp. 3d 189 (D.D.C. 2018), the defendants

argued sham allegations because the amended complaint “omits any reference of an agreement

reached on August 10, 2015, and instead alleges that a similar agreement to perform an audit

occurred at the earlier June 2015 meeting.” Id. at 196. But the court disagreed, reasoning “[i]t is

conceivable that the parties reached an understanding regarding the audit report in the June 2015

meeting and reaffirmed it in August 2015, when the MOU was executed.” Id. Thus, “the

allegations in both complaints could be true, and the amendment does not fundamentally change

the nature of Plaintiff’s allegations.” Id.; see also Clay, 128 F. Supp. 3d at 26 (finding

consistency between complaints because the amended complaint simply reflected “increased

certainty that there was indeed a fraud being perpetrated”).




                                                  2
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 3 of 12



       There is no such consistency between the complaints in this case. Officer John Doe

could not have “put his finger into Mr. Horse’s rectum, through his underwear … and wiggled it

around for several seconds,” (Compl. ¶ 119) yet also “patted Mr. Horse down and then jabbed

into Mr. Horse’s rectum, through his pants,” (Am. Compl. ¶ 168). Either Horse’s pants were

pulled down or they were not. Either Horse sustained a several second inch-deep finger wiggling

insertion or he did not. Similarly, either both Plaintiffs were lined up as a group against a wall

and sexually assaulted with dirty gloves, amid officers laughing, or they were not. Unlike

CopyWatch, there is no way “the allegations in both complaints could be true[.]” CopyWatch,

299 F. Supp. 3d at 196. Thus, there was a “fundamental change” between the complaints in this

case because both versions cannot logically be true. Id.

       Plaintiffs attempt to side-step this conclusion by asserting that “the broad outline of what

happened to them remains the same.” Opp. at 2. But conceptually this is no different than

insisting on “180 degree change.” Reducing the degree of detail in order to recast the allegations

as more abstract will inevitably result in different versions merging into same “broad outline” of

what happened. That is why determining “fundamental change” depends not on post hoc

abstractions, but on how precise a plaintiff chose to be in the first place. In other words, if Horse

and Gonzalez chose to articulate the core features of their claim with such graphic specificity,

scrutiny of their claims should be subject to that same level of specificity. Not only does the

case law bear that out, but also this approach resonates with the primary concern of the sham

pleading doctrine— that a “plaintiff [can]not, in good faith, have so diametrically reversed his

recollection and position between the time of the filing of his original complaint and that of his []

amended pleading.” Bradley v. Chiron Corp., 136 F.3d 1317, 1324 (Fed. Cir. 1998). The




                                                  3
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 4 of 12



differences between the two complaints smack of such bad faith and expose a fundamental

change between them. The Court should dismiss the Officer John Doe allegations in Count 16.

       B.      The sham pleading analysis occurs pursuant to Rule 12(b)(6) and thus does
               not ordinarily involve extrinsic evidence such as declarations.

       Instead of analyzing the inconsistency between their pleadings, Plaintiffs’ briefing

focuses on explaining away the inconsistency. While not problematic in concept, it is in

execution. Plaintiffs provide declarations detailing “merged” and “confused” recollections of

their arrests in a puzzling (and counterproductive) effort to bolster the credibility of their

allegations. They assert that the Court may consider these declarations because a sham pleading

argument “by its very nature dispenses with the basic tenet of Rule 12(b)(6) that a plaintiff’s

allegations must be taken as true.” Opp. at 3. As their solitary legal support for this proposition,

they cite to a case where plaintiffs successfully defeated a sham allegation challenge when they

“offered an explanation for why” the pleadings were inconsistent. Marvel Enter., Inc. v. Walt

Disney Co., 2005 WL 8156208, at *3 (C.D. Cal. Feb. 4, 2005).

       This argument is unfaithful to the case law and relies on flawed logic. The sham

pleading doctrine exists as a specific carve out of the general rule that “[o]rdinarily, an amended

complaint supersedes the original.” McManus v. Williams, 519 F. Supp. 2d 1, 5 (D.D.C. 2007);

see InterGen N.V. v. Grina, 344 F.3d 134, 144 (1st Cir. 2003) (“That is not to say that statements

made in a superseded complaint are null and void for all purposes.”). It allows a court to

compare allegations and “strike obviously false and sham allegations that have changed from the

complaint to the amended complaint.” Clay, 128 F. Supp. 3d at 26. But the act of comparison

does not open the flood gates to a bevy of evidence extrinsic to the complaints, thereby

converting a motion to dismiss into a motion for summary judgment. The fact that courts




                                                   4
          Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 5 of 12



routinely decide sham allegation arguments under 12(b)(6) proves as much.1 Moreover, the fact

that courts consider a plaintiff’s explanation in making those determinations does not mean that

this consideration involves anything besides the complaints, let alone self-serving declarations.

Indeed, a review of the sham pleading decisions in this jurisdiction demonstrates that a plaintiff’s

explanation occurs only in the context of their counsel’s analysis of the alleged differences. The

same holds true of their point case, Marvel Enter., Inc. Plaintiffs’ invitation to rely on their

declarations rests on an expansion of the word “explanation” unsupported by the case law.

          Accordingly, while the Court has the discretion to rely on Plaintiffs’ declarations (and

thus the other evidence as well), it need not wade into these waters and could decide this issue

under Rule 12(b)(6), just as other courts do.

          C.     Plaintiffs’ declarations underscore that the nature of the sham pleading.

          Even if the Court does choose to rely on Plaintiffs’ declarations in determining whether

they have provided a reasonable explanation, the declarations fail to do so. In both declarations,

Plaintiffs openly and repeatedly admit a stunning inability to recollect basic facts. Gonzalez

states:

    •     “my memory of this incident has not been consistent” Gonzalez Decl. ¶ 15;

    •     “some of my initial memories regarding the search were not accurate” Id. at ¶ 17;

    •     “my initial memory of the incident was not accurate” Id. at ¶ 18;

    •     I have “blend[ed] details of the search with other events” Id. at ¶ 21.




1
        Additionally, converting all sham pleading arguments into motions for summary
judgment has the potential to undermine the doctrine by converting every sham claim into a
credibility determination for a jury. Every plaintiff could defeat the argument by simply
submitting a declaration to the effect of “I know I contradicted myself, but I swear I am telling
the truth now,” which is precisely what Plaintiffs have done.
                                                   5
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 6 of 12



Gonzalez also concedes that he has a “coping mechanism,” which predisposes him to inaccurate

recollections. Id. He even concedes that his allegation regarding the removal of his pants “arose

from conversations with Shay Horse,” thus admitting that they coordinated their stories. Id. at ¶

21. But even worse, Horse’s declaration demonstrates their continued coordination. Horse, just

like Gonzalez, admits that his account has “not remained consistent,” that he was also suffering

from a lack of sleep and food, and that he has also “mixed up some details” of his search with

other police interactions that took place that day. Horse Decl. ¶¶ 10, 11.

       While technically these qualify as explanations, they are remarkably terrible. Essentially,

Plaintiffs argue that the Court can now trust in the accuracy of their revised recollection of the

search because their ability to recall the search was so poor. This runs counter to both common

sense and the applicable law. See Bradley, 136 F.3d at 1324 (refusing to accept explanation for

inconsistency because the “original and first amended complaints were written a year earlier

[than the inconsistent complaint] and thus represented a fresher recollection”). Admissions of

blended recollections, coordinated stories, gaps in memory, and a psychological predisposition to

inaccuracy do not make someone credible. Rather, these suggest that once Plaintiffs saw the

video they engaged in a “transparent attempt to conform the facts to the requirements of the

cause of action.” Id. Plaintiffs have admitted as much. See Gonzalez Decl. ¶ 17. (“after

watching the video … I realized that some of my initial memories regarding the search were

mistaken”). Indeed, it would be more accurate for Plaintiffs to state that “after watching the

video … I realized I had been caught in a lie.”

       D.      Purported “trauma” does not excuse blatant dishonesty.

       Plaintiffs also make an argument that their “trauma” resulted in confused recollections,

which, according to Plaintiffs, the court recognized as a mitigating factor in Ilunga v. Holder,



                                                  6
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 7 of 12



777 F.3d 199 (4th Cir. 2015). See Opp. at 5. However, Ilunga concerned dramatically different

circumstances than here. The plaintiff “suffered daily torture” in a Congolese prison where

“guards stabbed him and poured battery acid in the wounds … shocked him with an electrical

club, routinely whipped him, and raped him.” Ilunga, 777 F.3d at 204.

       Finally, Plaintiffs make a related heart-strings policy argument that “an unforgiving

attitude toward changes risks unfairness to people in traumatizing situations.” Opp. at 7. But this

disregards that the sham pleading doctrine underscores the importance of truthfulness in the legal

system and, among many others doctrines, serves to vindicate this interest. Plaintiffs also fail to

recognize that whatever inaccuracy “forgiveness” that a trauma might engender, the facts of this

case do not warrant any such presumption. While Plaintiffs now cast themselves as meekly

confused, their interviews with MPD betrayed no hesitation, confusion, or meekness. Rather,

over the course of two interviews lasting more than 40 minutes each they confidently related a

detailed tale of sexual assault, while their attorney sat right beside them. This included a claim

that Horse felt “rape[d]” as he felt “the bulbous-ness of the two knuckles” enter his anus (ECF

No. 55, Ex. B, Horse interview at 28:25, 32:20-38) and that Gonzalez had both his penis and

testicles “fondled” (Gonzalez Interview 20:56). The clarity and confidence with which they

related these accounts during an official MPD investigation undercuts any claim of distorted

memories that ripened into eventual recollection. See Bradley, 136 F.3d at 1324 (where the court

refused to accept the plaintiff’s claim of “eventual recollection”).2




2
        It should also be noted that while Plaintiffs claim to have “recovered” their recollection
of their respective searches, it appears that they have taken no steps to inform MPD that their
interview contained misrepresentations.
                                                  7
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 8 of 12



II.    The Court Should grant Officer John Doe Summary Judgment.

       A.      Plaintiffs’ have improperly attempted to characterize the searches as manual
               body cavity searches.

       In his motion for summary judgment, Officer John Doe established that the video

evidence of his search disproves Plaintiffs’ allegations. See Harris v. Allison, 2016 WL

3166296, at *2 (D.D.C. June 6, 2016). The video showed that he patted down Horse’s buttocks

for only one second. See Blue Plains video at 5:12–5:31. Gonzalez’ search was slightly longer,

but it clearly shows, contrary to his allegations, that Officer John Doe patted down Gonzalez’

groin and buttocks area from the outside of his pants.3 The law permits such searches incident to

arrest. See United States v. Russell, 664 F.3d 1279 (9th Cir. 2012) (“The Supreme Court has

long recognized that searching a suspect’s person may consist of ‘a careful exploration of the

outer surfaces of a person’s clothing all over his or her body.’”) (quoting Terry v. Ohio, 392 U.S.

1, 16 (1968)); see also id. (“The officer must feel with sensitive fingers every portion of the

prisoner’s body. A thorough search must be made of the prisoner's arms and armpits, waistline

and back, the groin and area about the testicles, and entire surface of the legs down to the feet.”)

(emphasis added by Russell). Accordingly, Officer John Doe is entitled to qualified immunity

because (1) he did not commit a Fourth Amendment violation and (2) it is not clearly established

that an officer’s brief touching of an arrestee’s groin during a search is unlawful.




3
        Gonzalez still will not commit himself to an account of his search. He alleged in the
Amended Complaint that “Officer John Doe reached inside Mr. Gonzalez’s underwear,” (¶ 174)
but now provides yet another version where he states “I do not remember whether Officer John
Doe reached his hand inside my pants[.]” Gonzalez Decl. ¶ 13. Even worse, he states in his
declaration that this latest account is “correct to the best of my current recollection,” thus
reserving the possibility of yet another change. Id. at ¶ 25 (emphasis added).


                                                  8
        Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 9 of 12



        Plaintiffs argue that this analysis misses the mark because Officer John Doe performed a

manual body cavity search, as opposed to a standard search incident to arrest. Opp. at 16-17.

From this assumption, they argue that his search was unlawful under clearly established law

because a manual body cavity search requires at least particularized suspicion of contraband,

which Officer John Doe chose not to discuss in his motion. Opp. at 17-18. However, it is

Plaintiffs that miss the mark. While they spill much ink in trying to convince the Court that the

video depicts a body cavity search, the numerous cases they cite prove otherwise.

        For example, Plaintiffs heavily rely on dicta in United States v. Scott, 987 A.2d 1180

(D.C. 2010) throughout their brief for the proposition that Officer John Doe’s search required at

least reasonable suspicion. Opp. at 16, 21. But this case involved “a visual body cavity

inspection” where the officers stripped the arrestee naked and “instructed [him] to place his

hands on his chest, turn with his back toward them, and bend forward from the waist” to expose

his anus. Scott, 987 A.2d at 1186-87. One of their other citations, Evans v. Stephens, 407 F.3d

1272 (11th Cir. 2005), at least involved a body cavity search, but other than that has no further

relevance to their argument or this case. There, the officers put the arrestee in a “choke hold and

held him against the wall” after he refused to remove his underwear, where upon the officers did

so themselves, and “stuck [him] in [his] anus” with a “baton-like cold black object.” Id. at 1276-

77; see also Lucero v. Bush, 737 F. Supp. 2d 992, 1001 (D.S.D. 2010) (where after her arrest, the

officer took the plaintiff to a portable toilet and “digitally penetrated [plaintiff], both vaginally

and anally”).

        This exposes the flaw in Plaintiffs’ reasoning. They cite to numerous cases regarding the

law of body cavity searches, but never establish that the search performed by Office John Doe

qualifies as a body cavity search. In fact, comparison of the facts in these cases to this case



                                                   9
       Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 10 of 12



conclusively establishes that Officer John Doe’s search was not a body cavity search, as the

hallmark of a body cavity search is that the arrestee is at least partially nude and the body

actually entered. Moreover, the only case Plaintiffs cite to that did not involve a nude arrestee,

explicitly rejected a similar attempt to leverage a pat down into a manual body search:

       In his opposition brief, [the plaintiff] argues that Officer Alexander’s search was
       extremely atypical and best described as a manual body cavity search. [the plaintiff]
       attempts to overstate his case. … [T]he alleged surface touching of genitalia during
       a pat-down search incident to arrest that does not probe any body cavity does not
       constitute a manual body cavity search.

Dickey v. United States, 174 F. Supp. 3d 366, 371 n. 2 (D.D.C. 2016) (internal citations and

quotations removed). The allegations in Dickey were also far worse than here because the

plaintiff alleged that his “genitals and penis were ‘fondled’ six times …, three times when

Officer Alexander used kevlar gloves, and three times when Officer Alexander used latex

gloves.” Id. at 368. The video shows nothing comparable with respect to Officer John Doe’s

search. And Plaintiffs’ declarations, even if credited, describe nothing comparable. See Kisela

v. Hughes, 138 S. Ct. 1148, 1153 (2018) (“Use of excessive force is an area of the law in which

the result depends very much on the facts of each case, and thus police officers are entitled to

qualified immunity unless existing precedent squarely governs the specific facts at issue.”).

Thus, because there was no body cavity search, the premise of Plaintiffs’ argument fails and thus

so too their conclusion.

       Accordingly, Officer John Doe is entitled to qualified immunity because his search was

neither unreasonable under the Fourth Amendment, nor clearly unlawful under existing

precedent.




                                                 10
Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 11 of 12




                          [REDACTED]




                               11
       Case 1:17-cv-01216-ABJ Document 61-1 Filed 01/31/19 Page 12 of 12



                                         [REDACTED]




                                        CONCLUSION

       For the foregoing reasons, Count 16 of Plaintiffs’ First Amended Complaint should be

dismissed with prejudice and Officer John Doe dismissed from the case or, in the alternative, this

Court should grant judgment in favor of Officer John Doe on Claim 16.



January 31, 2019                                    Respectfully submitted,

                                                    /s/ Joseph A. Gonzalez
                                                    Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                    SCHERTLER & ONORATO, LLP
                                                    901 New York Avenue, N.W.
                                                    Suite 500
                                                    Washington, D.C. 20001
                                                    Telephone: 202-628-4199

                                                    Counsel for Defendant John Doe




                                               12
